Citation Nr: 1700668	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for excessive daytime sleepiness, to include narcolepsy, to include as secondary to service-connected sleep apnea.

2. Entitlement to an initial rating in excess of 10 percent for neuralgia of the fifth trigeminal cranial nerve associated with sinusitis and headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

These matters were previously remanded by the Board in November 2014 and July 2015.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to service connection for excessive daytime sleepiness, to include narcolepsy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Neuralgia of the fifth trigeminal cranial nerve is manifested by moderate incomplete paralysis of the nerve; it is not manifested by severe incomplete paralysis of the nerve.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for neuralgia of the fifth trigeminal cranial nerve have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38C.F.R. § 4.124a, Diagnostic Code 8205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these claims in July 2015.  With respect to the issue decided, the Board's remand instructed the RO to readjudicate the issue.  The RO readjudicated the claim in an April 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a May 2008 letter and additional letters during the appeal process.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private treatment records, or relevant social security records exist.  Thus, the Board finds that VA has made reasonable efforts to obtain such records. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008).

A VA cranial nerve examination was most recently afforded in February 2015.  The record does not suggest and the Veteran has not alleged that this examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the evidence of record does not suggest that the Veteran's nerve condition has worsened in severity since the February 2015 examination, and thus a new examination is not necessary.  The evidence of record is fully adequate for the purposes of determining the extent of the Veteran's disability during the period on appeal in light of the applicable diagnostic criteria.  See id.   

During the October 2014 Board hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the claim.  The actions of the Acting Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
III. Increased Rating Neuralgia

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

A January 2009 rating decision granted service connection for neuralgia of the fifth trigeminal cranial nerve with a 10 percent disability rating under Diagnostic Code 8205, effective June 8, 2005.  The Veteran has appealed this initial 10 percent rating.  The Veteran is also service-connected for temporomandibular joint pain with arthritis (TMJ), and as a result, the Board will not discuss symptoms related to this condition.

Under Diagnostic Code 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative degree of sensory manifestation or motor loss.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205.

An April 2006 private treatment letter notes that the Veteran's trigeminal nerve damage, along with other disabilities, are severe.  The Veteran was prescribed Neurontin and Vicodin to address the pain.  

At a December 2006 VA examination, the Veteran reported sharp, shooting pain about three to four times per week on his left cheek and that the left cheek area and upper partial left half of the upper lip are numb.  Prior to beginning Neurontin medication, the shooting pain occurred about 20 times per week.  

In a February 2009 VA epilepsy and narcolepsy examination, the Veteran reported chronic neuropathic pain involving the left face related to the left trigeminal neuralgia.  The pain was severe without medication.   Pain increased with activities like brushing and shaving.  Physical examination revealed diminished sensations and hyperesthesia over the left cheek area.  There were no other focal neurological signs elicited.  Deep tendon reflexes were normal.  

A September 2012 private treatment letter notes pain in the left face, which is constant, dull, throbbing, intermittent, sharp and shooting.  Lying on the left side and talking triggered the pain.  An October 2012 private treatment note documents intermittent bouts of intense burning pain six to twelve times per day.  Private treatment records from March 2013 document left facial pain occurring six times per day lasting 30 seconds to 5 minutes.  Pain was reported as bad.  A November 2012 EEG was reported as normal.  An August 2013 private record notes an August flare up, with the episodes occurring 12 times per day with pain worse at night.  A November 2013 EEG was reported as "normal for age" and "failed to reveal any focal, lateralized, or epileptiform abnormalities."  

At a February 2015 VA cranial nerve examination, the examiner documented severe intermittent pain of the left mid and lower face; mild dull pain of the left mid and lower face; mild paresthesias and/or dysesthesias of the left mid and lower face; mild numbness of the left mid and lower face; severe difficulty chewing; moderate difficulty speaking; and moderate decreased salivation.  The examiner clarified that the difficulty chewing was due to both trigeminal neuralgia and jaw claudication from TMJ.  Muscle strength testing of the cranial nerve V was mild and sensory examination revealed decreased sensation of the left mid and lower face.  The examiner summarized the cranial nerve evaluation as incomplete, moderate.

The Board has reviewed additional private and VA treatment records, along with the transcript of the Veteran's October 2014 Travel Board hearing, which reveal symptoms consistent with those delineated above.

After a thorough review of the medical and lay evidence of record, the Board finds that the Veteran's neuralgia of the fifth trigeminal cranial nerve has not manifested in severe incomplete paralysis at any time during the period on appeal.  As a result, an initial rating in excess of 10 percent is not warranted.  The Board notes that the Veteran has experienced a significant amount of pain associated with this condition and has taken medication to address such pain throughout the period on appeal. However, the evidence of record, to include the most recent February 2015 VA examination, does not reveal neurological symptoms amounting to severe incomplete paralysis.  Accordingly, the criteria for an initial rating in excess of 10 percent rating has not been met and the claim is denied.

In making this determination, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during the entire period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations and additional medical evidence of record.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Extraschedular Evaluation

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111(2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected conditions on appeal are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's neuralgia with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria, specifically the degree of paralysis associated with the condition, adequately account for the Veteran's disability.  Thus, the Veteran's current schedular rating under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from such disability.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is not warranted.





ORDER

Entitlement to an initial rating in excess of 10 percent for neuralgia of the fifth trigeminal cranial nerve associated with sinusitis and headaches is denied.


REMAND

The Board's July 2015 Remand directed the RO to schedule the Veteran for a Multiple Sleep Latency Test (MLST), and if one could not be scheduled, the reason was to be detailed in the claims file.  The record does not indicate that a MSLT study has been performed.  September 2015 and November 2015 addendum opinions were issued by the February 2015 VA examiner.  In the September 2015 addendum opinion, the examiner makes reference to a private sleep study performed in December 2012.  However, as noted in the July 2015 Remand, this was only an Overnight Polysomnography, not a MLST.  As no MLST has been scheduled and there is no explanation in the file as to why such an examination could not be scheduled, as directed by the July 2015 Remand, the Board finds that remand is necessary in order to ensure compliance with the Board's Remand directives.   See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Multiple Sleep Latency Test (MLST).  If one cannot be scheduled, the reason why must be detailed in the claims file and provided to the Veteran and his representative. 

Following the test, forward the Veteran's claims file to a VA examiner of appropriate knowledge and expertise, other than the February 2015 VA examiner.  It is up to the discretion of the examiner if an additional examination is necessary, or in the alternative, an addendum opinion to the MSLT is sufficient.

The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Following examination, the examiner is requested respond to the following:

a) Provide a specific diagnosis, if possible, with respect to the Veteran's excessive daytime sleepiness.  If a diagnosis is not possible, please reconcile this finding with private and VA medical records diagnosing narcolepsy.  

(b) As to any diagnosed disability associated with the excessive daytime sleepiness, opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability was incurred in or aggravated (permanently worsened beyond normal progression) by event or injury during the Veteran's active service.

(c) As to any diagnosed disability associated with the excessive daytime sleepiness, opine whether it is "at least as likely as not" (a 50 percent or greater probability) that such disability is either proximately due to, or alternatively, permanently aggravated by any of the Veteran's service-connected disabilities, to include sleep apnea. 

If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the Veteran's disability before the onset of aggravation.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue of entitlement to service connection for excessive daytime sleepiness (to include narcolepsy), to include as secondary to the service-connected sleep apnea.  If the benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


